
	
		II
		110th CONGRESS
		2d Session
		S. 2952
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To improve food safety through mandatory meat, meat food
		  product, poultry, and poultry product recall authority, to require the
		  Secretary of Agriculture to improve communication about recalls with schools
		  participating in the school lunch and breakfast programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe School Lunch Act of
			 2008.
		2.Mandatory recall
			 authority
			(a)Meat and meat
			 food productsSection 401 of
			 the Federal Meat Inspection Act (21 U.S.C. 671) is amended—
				(1)by striking Sec. 401. The Secretary
			 may and inserting the following:
					
						401.Inspection
				services
							(a)In
				generalThe Secretary may
							;
				and
				(2)by adding at the end the following:
					
						(b)Mandatory
				recall authority
							(1)Order to cease distribution
								(A)In generalIf the Secretary
				finds that certain meat or meat food products may cause a serious, adverse
				health consequence or may be adulterated, the Secretary shall issue an order
				requiring the appropriate person (including a meat broker, packer,
				manufacturer, distributor, or retailer of the meat or meat food product) to
				immediately cease distribution of the meat or meat food product.
								(B)Informal
				hearing
									(i)In
				generalAn order under subparagraph (A) shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of the meat or meat food product involved.
									(ii)Inadequate
				groundsIf, after providing an opportunity for a hearing under
				clause (i), the Secretary determines that inadequate grounds exist to support
				the actions required by the order, the Secretary shall vacate the order.
									(2)Order to
				recall
								(A)In
				generalExcept as provided in subparagraph (B), if, after
				providing an opportunity for an informal hearing under paragraph (1)(B)(i), the
				Secretary determines that the order should be amended to include a recall of
				the meat or meat food product with respect to which the order was issued, the
				Secretary shall amend the order to require a recall.
								(B)ProhibitionAn
				amended order under subparagraph (A) shall not include a recall of meat or meat
				food products from individual consumers.
								(C)TimetableThe
				Secretary shall—
									(i)specify a
				timetable during which the meat or meat food product recall will occur;
				and
									(ii)require periodic
				reports to the Secretary describing the progress of the
				recall.
									.
				(b)Poultry and
			 poultry productsSection 18 of the Poultry Products Inspection
			 Act (21 U.S.C. 467) is amended—
				(1)by striking Sec. 18. (a) The Secretary
			 may and inserting the following:
					
						18.Inspection
				services
							(a)In
				generalThe Secretary may
							;
				
				(2)by striking
			 (b) Upon the withdrawal and inserting the following:
					
						(c)Effect of
				withdrawal of inspection serviceUpon the
				withdrawal
						;
				(3)by striking
			 (c) The determination and inserting the following:
					
						(d)Judicial
				review
						;
				and
				(4)by inserting after subsection (a) (as
			 designated by paragraph (1)) the following:
					
						(b)Mandatory
				recall authority
							(1)Order to cease distribution
								(A)In generalIf the Secretary
				finds that certain poultry or poultry products may cause a serious, adverse
				health consequence or may be adulterated, the Secretary shall issue an order
				requiring the appropriate person (including a poultry broker, packer,
				manufacturer, distributor, or retailer of the poultry or poultry product) to
				immediately cease distribution of the poultry or poultry product.
								(B)Informal
				hearing
									(i)In
				generalAn order under subparagraph (A) shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of the poultry or poultry product involved.
									(ii)Inadequate
				groundsIf, after providing an opportunity for a hearing under
				clause (i), the Secretary determines that inadequate grounds exist to support
				the actions required by the order, the Secretary shall vacate the order.
									(2)Order to
				recall
								(A)In
				generalExcept as provided in subparagraph (B), if, after
				providing an opportunity for an informal hearing under paragraph (1)(B)(i), the
				Secretary determines that the order should be amended to include a recall of
				the poultry or poultry product with respect to which the order was issued, the
				Secretary shall amend the order to require a recall.
								(B)ProhibitionAn
				amended order under subparagraph (A) shall not include a recall of poultry or
				poultry products from individual consumers.
								(C)TimetableThe
				Secretary shall—
									(i)specify a
				timetable during which the poultry or poultry product recall will occur;
				and
									(ii)require periodic
				reports to the Secretary describing the progress of the
				recall.
									.
				3.Relationship to
			 school lunch program
			(a)In
			 generalThe Secretary of Agriculture (referred to in this Act as
			 the Secretary) shall—
				(1)establish a
			 program to provide schools that participate in the school lunch program
			 established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.) or the school breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773) with training relating to—
					(A)how to stay
			 informed about meat and meat food products subject to a recall under the
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and poultry or poultry
			 products subject to a recall under the Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.), including any new recall procedures;
					(B)how to dispose of
			 meat and meat food products or poultry and poultry products subject to a recall
			 under those Acts; and
					(C)how to properly
			 inform parents in a timely manner of a recall under those Acts; and
					(2)make information
			 and training materials accessible to the schools through the information
			 clearinghouse established under subsection (b).
				(b)Information
			 clearinghouseThe Secretary
			 shall ensure that the information provided on the website of the Department of
			 Agriculture relating to meat, meat food products, poultry, and poultry products
			 subject to inspection by the Secretary, including information about recalls
			 under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.), is—
				(1)up-to-date; and
				(2)written in a
			 clear manner that is accessible by school employees and parents.
				(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations to ensure that the Secretary is able to trace all
			 meat, meat food products, poultry, and poultry products inspected by the
			 Secretary at all times from the slaughter premises to final distribution to
			 schools described in subsection (a)(1).
			4.Food protection
			 review, evaluation, and report
			(a)In
			 generalThe Secretary shall conduct a review and evaluation of
			 the meat, meat food product, poultry, and poultry product inspection and recall
			 procedures of the Department of Agriculture.
			(b)RequirementsThe
			 review and evaluation required under subsection (a) shall—
				(1)focus on
			 achieving optimal consumer safety and protecting the food supply; and
				(2)include—
					(A)a review of the
			 risks to consumer safety at all times from the initial production of a meat,
			 meat food product, poultry, or poultry product until consumption of the meat,
			 meat food product, poultry, or poultry product; and
					(B)an evaluation of
			 methods to—
						(i)target resources
			 to achieve maximum risk reduction;
						(ii)address both
			 unintentional and deliberate contamination; and
						(iii)use science and
			 modern technology systems to improve protection of the food supply.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report describing the results of the review and evaluation conducted under
			 subsection (a).
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
